996 So. 2d 264 (2008)
COSTCO WHOLESALE CORPORATION and Sedgwick Claims Management, Petitioners,
v.
Sandra ESPANOL, Respondent.
No. 1D08-5598.
District Court of Appeal of Florida, First District.
December 24, 2008.
Douglas W. Barnes of Barnes & Simmons, P.A., Miami Lakes, for Petitioners.
Toni L. Villaverde of Villaverde & Martinez, Miami, for Respondent.
PER CURIAM.
Because Petitioners have not shown material harm, the petition for writ of certiorari is DENIED on its merits. See, e.g., Fla. Fish & Wildlife Comm'n v. Pringle, 770 So. 2d 696, 697 (Fla. 1st DCA 2000); see also Travelers Indem. Co. v. Fields, 262 So. 2d 222 (Fla. 1st DCA 1972) (holding petition for writ of certiorari premature where order required only that documents be delivered to court for in camera examination).
ALLEN, PADOVANO, and ROBERTS, JJ., concur.